TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00116-CV




CRLP Research Boulevard, LLC, Appellant

v.

Travis Central Appraisal District and Williamson County Appraisal District, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-06-003155, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
                        Appellant CRLP Research Boulevard, LLC filed a motion requesting that its appeal
be dismissed.  See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.
 
__________________________________________
                                                                        Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant’s Motion
Filed:   July 15, 2008